Gaynor, J.:
The stopping-place of the railroad is between the incorporated villages of Pelham and North Pelham, i. e., the former borders on the centre line of its track to the South and the latter on the said line to the North. There is only one stopping-place there. The *642Railroad' Law (sec. 34) calls a regular railroad stopping-place a station. It requires that “ Any such station in an incorporated village shall have the same name as the village”. The name given to this stopping-place by the railroad company is Pelham. It was given for the town of Pelham, within which both villages lie, and before they existed. There being only one stopping-place it cannot be given two names, and as it is not wholly “ in ” either village, but half in each, the petitioner cannot compel the railroad company to change from the old name to the petitioner’s name. The statute has not provided for such a case.
The order should be affirmed.
Woodwaed, Jenks, Hookeb and Rich, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.